Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a retractable guide assembly for guiding cargo load pallets onto a cargo deck of a cargo aircraft, the guide assembly comprising: wherein the actuating subassembly comprises: (i). a frame component; (ii). shaft pivotally connected to the frame component; and (iii) a latch lever and hook element each connected to the shaft for pivotal movement therewith; and wherein the moveable subassembly comprises a pivotally moveable operation handle having a distal end that is releasably engaged with the latch lever when the moveable subassembly is in the stowed condition, and wherein pivotal movement of the operation handle disengages the distal end thereof with the latch lever to allow the frame component to pivotally move from the stowed condition to the deployed condition, and wherein the hook element engages the latch pin when the frame component pivotally moves from the stowed condition to the deployed condition so as to establish the releasably locked deployed condition. 
Roberts (US 7530774) in view of Schulze (US 8066458), Hruska (US 5098038), and Eitzenberger (US 2005/0008443 A1) teaches a similar retractable guide assembly for guiding cargo load pallets as the claimed invention.
However, Roberts (US 7530774) in view of Schulze (US 8066458), Hruska (US 5098038), and Eitzenberger (US 2005/0008443 A1) lacks the actuating subassembly as claimed.
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.

Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647